Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment and remarks filed 05/12/22.
	Claims 1-8 are pending.
	The IDS statements filed 03/07/22, 04/05/22, 05/04/22 and 06/02/22 have been considered.  Initialed copies accompany this action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The prior rejection of claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendment and remarks.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2009/0050858.
This rejection is maintained for the reasons set forth in the Office Action mailed 02/15/22 (pages 5-6). 
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2009/0050858.
This rejection is maintained for the reasons set forth in the Office Action mailed 02/15/22 (pages 6-7). 
Applicant’s remarks filed 05/12/22 have been fully considered.  Specifically, it is noted that applicant has amended independent claim 1 to recite that the required “S/P2” values relate to “a single particle”.
The examiner does not dispute applicant’s analysis that Katusic discloses values relating to “agglomerates of ITO powder”.  Specifically, the ITO particles of Katusic are comprised of smaller “primary” particles which are agglomerated or aggregated in “secondary” particles (0020).  It is the properties of the “aggregated” particles which are described in the Katusic (0048; Table 3).
While the instant claims utilize the language “a single particle” in describing the claimed S/P2 ratio, the examiner respectfully submits that such does not differentiate or exclude the “agglomerated” particle properties of Katusic.  Specifically, it appears that the “single particle” recited in the instant claims possesses the same primary particle/secondary particle microstructure as the prior art.  Specifically, a careful review of instant Fig 2 discloses the claimed “single particle” as a aggregation of smaller (or primary) particles into a single aggregated or agglomerated particle:

    PNG
    media_image1.png
    612
    905
    media_image1.png
    Greyscale

Accordingly, the examiner maintains the above rejections for the reasons of record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
June 13, 2022